 In the Matter of S. KARPEN & BROS., A CORPORATIONandUNITEDFURNITURE WORKERS OF AMERICA, LOCAL 18-B, AFFILIATED WITHTHE CONGRESS OF INDUSTRIAL ORGANIZATIONS and FURNITURE,WOODWORKERS & FINISHERS UNION, LOCAL 18-B, OF TIIE UPHOL-STERERS INTERNATIONAL UNION OF NORTH AMERICA, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORCase No. R-1842SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary 6, 1941On, June 7, 1940, the National Labor Relations Board, hereincalled, the Board, issued its Decision and Direction of Elections inthis proceeding.'The Board directed separate elections to-be con-ducted among employees in the transportation seating division andamong employees in the woodworking department of the Company'splant at Chicago, Illinois.The Board stated that upon the resultsof the elections would depend its finding of an appropriate unit orappropriate units.On June 26, 1940, the Board issued its Amend-ment to Direction of Elections.2Pursuant thereto, elections by secretballot were conducted on July 1, 1940, under the-direction and super-vision of the Regional Director for the Thirteenth Region (Chicago,Illinois).On August 26, 1940, the Board issued its SupplementalDecision and Second Direction of Election.3The Board found thata majority of the employees in the woodworking department hadselected United Furniture Workers of America, Local 18-B, affiliatedwith the Congress, of Industrial Organizations, as exclusive bargain-ing agent.With respect to the transportation seating division, theBoard found that neither of the competing labor organizations hadreceived a majority but that a majority had indicated a desire tobargain collectively, and accordingly directed a further election.The Board deferred its determination of the appropriate unit or'26N-L R B, No 1292 24 N. L.R B. 479326N L R B 139429 N L.R. B, No. 83.433 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDunits pending the outcome of this run-off election.On September19, 1940, the Board issued its Amendment to Second Direction ofElection.4Pursuant to the Second Direction of Election and theamendment thereto, an election by, secret ballot was conducted onOctober 11, 1940.On October 18, 1940, the Regional Director, actingpursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series" 2, as amended, issued and dulyserved on the parties an Election'Report.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibilitylist---------------------------------------Totalballots cast------------------------- .------------------80Total ballots cast for UnitedFurnitureWorkers of America,Local 18-B, affiliated with the Congressof IndustrialOrgani-zations-------------------------------------------12Total ballots cast for Transportation Seat Workers, LocalUnion No. 312, of The UpholsterersInternationalUnion ofNorth America, affiliated with the American Federation ofLabor - ----------------:--------------------------------- 58Total ballots challenged------------------------------------9Total void ballots------------------------------------------0Total blank ballots-----------------------------------------1Since the nine challenged ballots cannot affect the results of theelection, we find it unnecessary to pass upon the challenges.On October 22, 1940, the Company filed its Objections to ElectionReport.On November 27, 1940, the Regional Director issued hisReport on Objections to Election Report.The Company contends that the Act does not authorize run-offelections and that in any event the eligible employees should not bedeprived of an opportunity to vote for neither labor organization.The Board has already considered and disposed of similar objectionsadvanced on the same grounds in its Supplemental Decision andSecond Direction of Election.We find that. the objections of theCompany do not raise substantial and material issues in respect tothe conduct of the ballot or the'Election Report.The objectionsare hereby overruled.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTWe find that all employees of S. Karpen & Bros. in the transpor-tation seating division at its Chicago, Illinois, plant, including thewelding, the machine shop, grinding and polishing, tool and die,research and experiment, inspection, tackless assembly, final assem-427 N L.ItB '332 S.KARPEN & BROS.435bly and finishing,but excluding upholsterers and supervisory andclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining.We findthat all employees of S. Karpen&Bros. in the wood-working department at its Chicago,Illinois, plant,including the millroom, the trim room or glue room,the cabinet,the carving,the lum-ber yard, and the finishing room, and the maintenance men, includingfiremen, engineers,and general maintenance men, and the spring-manufacturing unit, but excluding supervisory and clerical employ-ees, constitute a _ unit,appropriate for the purposes of collective bar-gaining.We find thatsaid units will insure to employees of the Companythe full benefitof their rightto self-organization and to collectivebargainingand otherwise effectuate the policiesof the Act.SUPPLEMENTAL CONCLUSIONS OF LAW1.Allemployees of S. Karpen & Bros. in the transportation seat-ing division at its Chicago, Illinois, plant, including the welding,the machine shop, grinding and polishing, tool and die, research andexperiment,inspection,tackless assembly,final assembly and finish-ing, but excluding upholsterers and supervisory and ' clerical em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.2.All employees of S. Karpen&Bros. in the woodworking de-partment at its Chicago,Illinois, plant,including the mill room, thetrim room or glue room, the cabinet, the carving, the lumber yard,and the finishing room, and the maintenance men, including firemen,engineers, and general maintenance men, and the spring-manufac-turing unit, but excluding supervisory and clerical employees con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, and pursuant to ArticleIII, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Transportation Seat Workers, LocalUnion No. 312, of The UpholsterersInternationalUnion of NorthAmerica, affiliated with the' American Federation of Labor, has beendesignated and selected by a majority of all employees of S. Karpen& Bros. in the transportation seating division at its Chicago,Illinois,413002-42-vol 2020 i436DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant, including the welding,the machine shop,'grinding and polish-.`ing, tool and die, research and experiment,inspection,tackless as-sembly, final assembly and finishing, but excluding upholsterers and'supervisory and clerical employees,as their representative for thepurposes of collective bargaining and that pursuant to Section 9 (a)of the Act, Transportation Seat Workers,Local Union No. 312, ofThe UpholsterersInternationalUnion of North America, affiliatedwith the American Federation of Labor, is the exclusive representa-tive of all such employees for the purposes of collective bargaining-with respect to rates of pay, wages,hours of employment,and otherconditions of employment ; andIT IS HEREBY CERTIFIED that United Furniture Workers of America,Local 18-B, affiliated with the Congress of Industrial Organizations,has been designated and selected by a majority of all employees ofS.Karpen & Bros. in the woodworking department,at its Chicago,Illinois, plant including the mill room,the trim room or glue room,the cabinet,the carving,the lumber yard, and the finishing-room andthe maintenance men, including firemen, engineers,and general main-tenance men,and the spring-manufacturing unit, but excluding sup-ervisory and clerical employees,as their representative for thepurposes of collective bargaining,and that pursuant to-Section 9 (a)of the Act,United FurnitureWorkers of America, Local 18-B,affiliated with the Congress of Industrial Organizations,is the ex-clusive representative of all such employees for the purpose of col-lective bargaining with respect to rates of pay, wages,hours ofemployment,and other conditions of employment.MR. ,WILLIAM M. LEISERSON took no part in the consideration ofthe above Second Supplemental Decision and Certification of Rep-resentatives.